Appeal Dismissed and Memorandum Opinion filed August 2, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00241-CR

                        HERNAN LAGUNAS, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1677798

                         MEMORANDUM OPINION

      Appellant entered a guilty plea to the offense of murder. In exchange for
appellant’s waiver of his right to appeal, the State consented to appellant’s waiver
of his right to jury trial. The court of criminal appeals has held that such waivers
are valid. See Jones v. State, 488 S.W.3d 801, 807–08 (Tex. Crim. App. 2016); Ex
parte Broadway, 301 S.W.3d 694, 699 (Tex. Crim. App. 2009) (orig. proceeding).
Based on appellant’s plea, the trial court found appellant guilty and assessed
punishment at imprisonment for 40 years.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that appellant waived his right of appeal. See Tex. R.
App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      On July 14, 2022, this court notified the parties that the appeal would be
dismissed for want of jurisdiction unless a party demonstrated that the court has
jurisdiction. No response has been received.

      We dismiss the appeal for want of jurisdiction.


                                  PER CURIAM

Panel consists of Justices Zimmerer, Spain and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2